Citation Nr: 1221850	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-33 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right arm condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1958 to November 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim.

This matter was previously before the Board in April 2012, at which time it solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA).  The Board received the requested opinion in June 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's current right arm condition and his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a right arm condition was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

The Veteran essentially contends that he has a right arm condition that is related to his military service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In order to establish service connection for the Veteran's claimed disabilities, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).


Regarding the first Hickson element, evidence of a current disability, the evidence of record indicates that the Veteran has an ulnar neuropathy at the elbow (cubital tunnel syndrome).  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran's September 1960 service separation examination stated that the Veteran had moderate muscular weakness of the right arm.  The second Hickson element, in-service injury or disease, is therefore met.

Regarding the third Hickson element, a nexus between the Veteran's disability and his military service, an April 2008 VA examiner indicated that it would be "mere speculation" to opine whether the Veteran's military service was the cause of the Veteran's right arm condition.  Accordingly, the Board solicited an expert opinion from a VHA neurologist.  The Board received such an opinion in June 2012, and the opinion extensively discussed the Veteran's pertinent medical history.  The VHA neurologist concluded that it was more likely than not that the Veteran's ulnar neuropathy was related to his active duty military service.  The third Hickson element, a nexus between the Veteran's disability and his military service, is therefore satisfied.

Accordingly, with all three Hickson elements satisfied, the Veteran's claim for service connection for a right arm disability is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A.      § 5107(b) (West 2002); 38 C.F.R.   §§ 3.102, 3.400 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right arm condition is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


